IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,680


EX PARTE BRIAN TERRELL NORWOOD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 46594-C IN THE 89TH JUDICIAL DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment.  The Second Court of Appeals affirmed his
conviction.  Norwood v. State, No. 02-08-214-CR (Tex. App. - Fort Worth, April 23, 2009).  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Second Court of Appeals in Cause No. 02-08-214-CR that affirmed his conviction in Cause No.
46594-C from the 89th  Judicial District Court of Wichita County.  Applicant shall file his petition
for discretionary review with this Court within 30 days of the date on which this Court's mandate
issues.

Delivered: November 9, 2011
Do not publish